Cole, J.
It appears from the complaint that a portion of the territory formerly embraced in School District No. 2 of the town of Gylon has been detached, and with other territory has been formed into and now composes School District No. 1 of the town of Erin Prairie. The remainder of the territory forms what is now called School District No. 1 of the town of Emerald. We do not know upon what principle the new district, District No. 1 of the town of Erin Prairie, can be held liable for the payment of any part of the orders mentioned in the complaint. They are properly liabilities against the old district, and not against the new. It appears, however, that the name of the old district has been changed. But this does not release it from its debts and liabilities. School District No. 1 of the town of Emerald is still liable on these orders, and payment can be enforced against it.
It appears that since the division of the district, the orders have not been presented to the treasurer of District No. 1 of the town of Emerald for payment, as they should have been. And this constitutes the great difficulty in maintaining the action even against that district. For, before commencement of this suit, the orders should have been presented to the treasurer of District No. 1 of Emerald, and payment demanded. And because the complaint shows that this has not been done, it is clear that no cause of action is stated against this district.
By the Court. — The order sustaining the demurrer is affirmed.